
	

114 S3199 IS: Agency Accountability Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3199
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Lee (for himself, Mr. Paul, Mr. Hatch, Mr. Rounds, Mr. Shelby, Mr. McConnell, Mr. Cruz, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the appropriation of funds to use a fee, fine, penalty, or proceeds from a settlement
			 received by a Federal agency, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Agency Accountability Act of 2016.
		2.Appropriation of funds required
 (a)DefinitionIn this section, the term agency— (1)has the meaning given the term in section 551 of title 5, United States Code; and
 (2)does not include the United States Postal Service or the United States Patent and Trademark Office. (b)RequirementNotwithstanding any other provision of law, each agency that receives a fee, fine, penalty, or proceeds from a settlement shall deposit such amount in the general fund of the Treasury.
			(c)Use of amounts
 (1)Subject to appropriationConsistent with paragraph (2), any amounts deposited pursuant to subsection (b) shall only be available to the extent, and in such amounts, as are provided in advance in appropriation Acts.
 (2)Obligation limitation; deficit reductionOf the amounts deposited pursuant to subsection (b) during the fiscal year in which this Act is enacted, those amounts—
 (A)may not be available for obligation during the fiscal year; and (B)shall be used for purposes of deficit reduction.
 (d)USPTO report to congress requiredNot later than March 1 of each year, the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall submit to Congress a report that describes any fee, fine, penalty, or proceeds from a settlement collected by the United States Patent and Trademark Office for the previous fiscal year.
			3.Offsetting receipts and collections as revenue
 (a)In generalThe Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended— (1)in section 3(2)(A)(iv) (2 U.S.C. 622(2)(A)(iv)), by inserting except as provided in section 316, before offsetting receipts; and
 (2)by inserting after section 315 (2 U.S.C. 645a) the following:  316.Treatment of offsetting receipts and collectionsNotwithstanding any other provision of law, offsetting receipts and collections shall be treated as revenue for purposes of carrying out this or any other Act. The preceding sentence shall not apply to the United States Postal Service or the United States Patent and Trademark Office..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following:
				Sec. 316. Treatment of offsetting receipts and collections..
 (c)ApplicationThe amendments made by this section shall apply during budget years (as that term is defined in section 250(c)(12) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(12))) beginning in 2018.
			
